This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GERONIMO DIAZ,

 3          Worker-Appellant,

 4 v.                                                                            No. 34,953

 5 WATSON CONSTRUCTION
 6 COMPANY, INC. and CHUBB
 7 INSURANCE COMPANY,

 8          Employer/Insurer-Appellees.

 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 Leonard J. Padilla, Workers’ Compensation Judge

11 Glen L. Houston
12 Hobbs, NM

13 for Worker

14 Elmore Law, LLC
15 Christopher Elmore
16 Albuquerque, NM

17 for Employer

18                                 MEMORANDUM OPINION

19 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired. DISMISSED.

4   {2}   IT IS SO ORDERED.


5                                            _______________________________
6                                            M. MONICA ZAMORA, Judge


7 WE CONCUR:


8 ____________________________
9 TIMOTHY L. GARCIA, Judge


10 _________________ __________
11 JULIE J. VARGAS, Judge




                                         2